Citation Nr: 0522201	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  96-46 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, 
rated as 50 percent disabling prior to July 1, 1997, and 70 
percent as of July 1, 1997.

2.  Entitlement to a compensable rating for the residuals of 
a corneal scar of the left eye.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant-veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to July 
1969, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the benefits sought on 
appeal.  In a January 1999 rating decision, the RO increased 
the rating for schizophrenia from 50 percent to 70 percent 
and assigned an effective date of July 1, 1997, for the 
increase.  The veteran has continued his appeal of both 
issues originally denied and continues to seek a 100 percent 
schedular rating for his psychiatric disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's schizophrenia is characterized by evidence 
indicating total occupational and social impairment due to 
such symptoms as gross impairment of thought processes, 
persistent hallucinations, and disorientation.

3.  The veteran's left eye disability is characterized by 
evidence indicating uncorrected vision of 20/30 with no 
visual field deficits and a 2 millimeter (mm) linear corneal 
scar.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for schizophrenia 
have been met.  38 U.S.C.A. §§ 1155, 5107 (2004); 38 C.F.R. 
§§ 4.1-4.16, 4.130, Diagnostic Code 9204 (2004), 4.132, 
Diagnostic Code 9204 (1996).

2.  The criteria for a compensable rating for the residuals 
of a corneal scar of the left eye have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.84a, 
Diagnostic Code 6079 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims here on appeal, the Board must determine whether the 
veteran has been apprised of the law and regulations 
applicable to this matter, the evidence necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (the VCAA) and other applicable laws.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA must make reasonable efforts to obtain 
relevant governmental and private records that a claimant 
adequately identifies to VA and authorizes VA to obtain.  The 
VCAA also states that assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A.  The United States 
Court of Appeals for Veterans Claims (Court) held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C.A. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision (i.e. that of the RO) on a claim for VA benefits.  
In Pelegrini, it was observed that VA must (1) inform a 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim; (2) inform a claimant 
of the information and evidence that VA will seek; (3) inform 
a claimant of the information and evidence that the claimant 
is expected to provide; and (4) request or tell a claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirements comes from the language of 38 C.F.R. Section 
3.159(b)(1).

In this case, the initial AOJ decision was made in June 1996, 
long before the VCAA was enacted, and the VCAA notice was 
first given to the veteran in May 2003.  The Court 
acknowledged in Pelegrini that some claims were pending at 
the time the VCAA was enacted and that proper notice prior to 
the initial AOJ decision was impossible.  The Court in 
Pelegrini specifically stated that it was not requiring the 
voiding or nullification of any AOJ action or decision, only 
finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.

The veteran was informed of the requirements of the VCAA 
specifically and in detail in a letter dated in May 2003.  
Because the letter fully provided notice of elements (1), 
(2), and (3), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 129 (2005).  In addition to the 
explicit VCAA notice, the veteran was advised in the rating 
decision on appeal, the Statement of the Case and the 
Supplemental Statement of the Case as to the specific reasons 
why his particular claims were being denied and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. Section 3.159 in the January 2004 
Supplemental Statement of the Case.  Thus, the Board finds 
that all of the notice requirements of the VCAA have been 
satisfied.  The Board is mindful that, in concluding that the 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's formal VCAA 
notice letters; however, what the VCAA seeks to achieve is to 
give a claimant notice of the elements outlined above.  Once 
that has been done - notwithstanding whether it has been done 
by way of a single notice letter or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the veteran covering all 
content requirements is harmless.  See, e.g., 38 C.F.R. § 
20.1102; Mayfield, supra.

The Board also finds, after reviewing the record, that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence, affording him physical examinations, 
and requesting a medical opinion as to the level of severity 
of his disability.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Additional opinions are not needed in this case because there 
is sufficient medical evidence upon which to decide the 
claims.  Furthermore, the veteran and his wife testified 
before an RO hearing officer in July 1997.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  In the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Consequently, the Board finds that the record 
is ready for appellate review.
The Merits of the Appeal

The veteran asserts that he has been unable to work for many 
years because of his psychiatric disability and the record 
shows that the veteran has been receiving Social Security 
Administration benefits based solely on his psychiatric 
disability for over twenty years.  The veteran is treated on 
a regular basis for severe symptoms of schizophrenia such as 
audio and visual hallucinations, explosiveness, and isolating 
behavior.  The veteran and his wife  testified that the 
veteran's behavior has been unpredictable for well over the 
nine years that this appeal has been pending; that he hears 
voices; and that he is occasionally violent;

The veteran also requests an increased disability rating for 
a vision disorder - a left corneal scar.  Although he does 
not receive treatment, the veteran and his wife  testified 
that he complained of double vision.  However, their 
testimony indicates that the veteran does not wear glasses 
that were prescribed and that he does not have any functional 
limitation due to loss of vision.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disabilities 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Schizophrenia

The veteran's schizophrenia has been evaluated using 
Diagnostic Code 9204 of 38 C.F.R. Section 4.130, which sets 
forth a general rating formula for mental disorders under 
Diagnostic Code 9440.  The general rating formula for mental 
disorders, in pertinent part, is as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships..............................70 
percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Prior to a change in the regulations effective November 7, 
1996, criteria for evaluating psychiatric disorders was set 
out in 38 C.F.R. Section 4.132, as follows:




The attitudes of all contacts except the most 
intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment........................................................100 percent

Ability to establish and maintain effective or 
favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment in the ability to obtain or retain 
employment...........................70 percent

Ability to establish and maintain effective or 
favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable 
industrial impairment...50 percent

VA's General Counsel has held that, where a law or regulation 
changes during the pendency of a claim for an increased 
rating, VA should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for VA to apply both the old and new versions of 
the regulation.  If the revised version of the regulation is 
more favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. Section 5110(g) can be no 
earlier than the effective date of the change.  VAOPGCPREC 3-
2000 (Apr. 10, 2000); See, too, 38 C.F.R. § 3.114.  




It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

The record clearly shows that the veteran has been unable to 
work as a result of his service-connected schizophrenia for 
many years.  In July 1997, his treating psychiatrist reported 
that the veteran had been progressively deteriorating over 
the last years due to continued visual and audio 
hallucinations, disorientation, poor insight, and 
forgetfulness that limited his ability to perform activities 
of daily living.  Additionally, when specifically asked 
whether the veteran was unemployable due solely to 
psychiatric disability, a VA examiner in August 1997 found 
the veteran unemployable and assigned a Global Assessment of 
Functioning (GAF) score of 50, signifying severe symptoms as 
per the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, D.C., American 
Psychiatric Association (1994) (DSM-IV).

Given the medical evidence and credible testimony of both the 
veteran and his wife, the Board finds that the veteran meets 
criteria for the assignment of a 100 percent rating under 
both the old and new schedules as he experiences total 
occupational and social impairment due to such symptoms as 
gross impairment of thought processes, persistent 
hallucinations, and disorientation.  When resolving all 
reasonable doubt in favor of this veteran who so honorably 
served this country, the Board finds that criteria for a 100 
percent rating have been met since the veteran filed his 
request for an increase in the rating and there is no need to 
assign staged ratings.  Consequently, the veteran's request 
for an increased rating is granted with the assignment of a 
100 percent rating for schizophrenia.


Left eye disability

The medical evidence shows that the veteran has 2 mm scarring 
on his left cornea, but has no visual field deficit.  He does 
not participate in treatment for this disability, thus, the 
only medical evidence reflecting disability is VA examination 
reports.  

In March 1996, he had uncorrected vision in the left eye of 
20/30 and corrected vision of 20/20; his right eye vision was 
also 20/30 uncorrected.  In May 2003, the veteran was again 
found to have 20/30 uncorrected vision in the left eye; his 
right eye vision measured 20/25.  While the veteran complains 
of double vision, there is no evidence of functional 
impairment and/or clinical findings to substantiate this 
assertion.

In reviewing all of the rating criteria for eye disabilities, 
the Board cannot find a diagnostic code that would allow for 
the assignment of a compensable rating for the veteran's left 
eye disability.  Although he has scarring of the left cornea, 
there is no evidence to suggest that he has any kind of 
growths on the eye nor any disease process affecting the eye.  
With uncorrected vision of 20/30, a noncompensable evaluation 
is assigned under 38 C.F.R. Section 4.84a, Diagnostic Code 
6079.  In order for a compensable rating to be assigned based 
on impairment of central visual acuity, there would have to 
be evidence approximating findings of vision limited to 20/40 
in one eye and 20/50 in the other.

The Board also reviewed all rating criteria for scarring in 
an effort to determine if a compensable evaluation may be 
assigned for the veteran's left eye disability.  There is no 
diagnostic code specifically addressing corneal scarring.  
Thus, because the medical evidence does not show that the 
veteran has disfigurement of the head, face or neck, unstable 
scarring, or scarring that causes limitation of function, the 
Board finds that a compensable evaluation cannot be assigned; 
a compensable evaluation cannot be assigned based simply upon 
the presence of a corneal scar.  As such, a compensable 
evaluation for the residuals of a corneal scar of the left 
eye is denied.
 

ORDER

A 100 percent rating for schizophrenia is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.

A compensable rating for the residuals of corneal scarring of 
the left eye is denied.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


